
	
		I
		112th CONGRESS
		1st Session
		H. R. 2778
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prevent the overproduction of $1 presidential coins by
		  the United States Mint in order to efficiently meet collector demand while
		  reducing the surplus of already produced $1 coins in Federal Reserve System
		  vaults, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Dollars and Sense Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)The backlog of more than 1.2 billion coins
			 in Federal Reserve System vaults is highly concerning.
			(2)Overinflated
			 demand for coin collecting purposes and lack of transactional demand by the
			 general public has led to backlog of these coins.
			(3)Continued
			 production of these coins will maintain seigniorage and help pay down our
			 national deficit.
			3.Removal of
			 unmixed supplies requirement during introductory periodSection 5112(p)(3)(D) of title 31, United
			 States Code, is amended by striking ensuring that— and all that
			 follows through (ii) circulating
			 coins and inserting ensuring that circulating coins.
		4.Reduction in the
			 number of Presidents honored in a year from 4 to 2Section
			 5112(n)(4) of title 31, United States Code, is amended—
			(1)in the heading, by
			 striking 4 and inserting 2;
			(2)in subparagraph
			 (A), by striking 4 Presidents and inserting 2
			 Presidents; and
			(3)in the heading of
			 subparagraph (B), by striking 4 and inserting
			 2.
			5.Postponement of
			 Native American $1 coin issuanceSection 5112(r) of chapter 51 of title 31,
			 United States Code, is amended—
			(1)in paragraph
			 (1)(A)—
				(A)by striking
			 beginning January 1, 2008 and inserting beginning on the
			 termination of the issuance of coins under subsection (n); and
				(B)by striking
			 in addition to the coins to be issued pursuant to subsection
			 (n),; and
				(2)by striking
			 paragraph (5).
			6.Limitation on
			 minting of Presidential $1 coinsSection 5112(n)(4)(B) of chapter 51 of title
			 31, United States Code, is amended—
			(1)by inserting
			 before the period the following: , except that the aggregate number of
			 all coins for circulation issued under this subsection for any such year shall
			 not exceed the number of $1 coins sold only as numismatic items during the
			 previous calendar year; and
			(2)by adding at the
			 end the following: If the Secretary determines that the demand for a
			 particular design during a year will exceed the amount of coins able to be
			 produced under the limitation in the previous sentence, the Secretary may waive
			 such limitation with respect to such design..
			7.Reform to the
			 Direct Ship ProgramThe
			 Circulating $1 Coin Direct Ship Program of the United States Mint shall only be
			 available to persons who are purchasing $1 coins for coin collection
			 purposes.
		8.Technical
			 CorrectionsSection 5112(p)(3)
			 of chapter 51 of title 31, United States Code, is amended—
			(1)in subparagraph
			 (D), by adding and at the end;
			(2)in subparagraph
			 (E), by striking ; and and inserting a period; and
			(3)by striking
			 subparagraph (F).
			9.Sense of
			 CongressIt is the sense of
			 Congress—
			(1)that the Board of
			 Governors of the Federal Reserve System should do everything in its power to
			 address the backlog of $1 coins in its vaults by making them as accessible as
			 possible to the public for purposes of circulation; and
			(2)the United States Mint should continue the
			 production of Sacagawea coins for circulation purposes upon completion of the
			 Presidential $1 Coin Program.
			
